Citation Nr: 0028021	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  98-18 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening the claim of service connection for hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1942 to March 
1946.  

In March 1946, the Regional Office (RO) of the Department of 
Veterans Affairs (VA), in Columbia, South Carolina denied the 
veteran's claim of entitlement to service connection for a 
left ear injury and defective hearing.  Notification of that 
decision, including information concerning his right to 
appeal, was issued in April 1946.  The veteran applied to 
reopen his claim, but it was denied in December 1964 on the 
basis that new and material evidence had not been submitted 
to warrant reopening the claim.  The veteran appealed that 
decision, but the Board of Veterans' Appeals (Board) denied 
the appeal in April 1965.  

The veteran applied to reopen the claim, but the RO denied 
the claim in November 1979.  Notification of that decision 
and information concerning his appellate rights were noted in 
a November 1979 letter.  Appellate action was not initiated.

In April 1998, the veteran applied to reopen his claim.  In a 
July 1998 decision, the RO determined that new and material 
evidence had not been submitted to warrant reopening the 
claim.  In October 1998, the veteran submitted his notice of 
disagreement and a statement of the case was issued.  The 
veteran submitted his substantive appeal in November 1998, 
and indicated that he wished to be scheduled for a hearing 
before a hearing officer at the RO.  The hearing was 
scheduled, but the veteran failed to report. 


FINDINGS OF FACT

1.  In an unappealed decision of November 1979, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for 
hearing loss. 

2.  The evidence reviewed and submitted since the RO refused 
to reopen the claim of service connection for hearing loss is 
cumulative and redundant, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 


CONCLUSION OF LAW

The RO's refusal to reopen the claim of service connection 
for hearing loss in November 1979 is final; evidence 
submitted since that denial is not new and material, and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1103 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 1946 decision, the RO determined that service 
connection was not warranted for left ear injury and 
defective hearing on the basis that they were not shown by 
the evidence of record.  Notification of the decision, 
including information regarding the veteran's appellate 
rights, was issued in April 1946.  The veteran did not appeal 
that decision.  

An examination was conducted in 1948.  It was noted that the 
veteran's hearing was normal.  

A medical certificate was completed in April 1952.  It is 
noted that the veteran complained of left ear pain.  The 
examiner determined that there was no deafness. 

In an October 1952 letter, Dr. J.J. Alion reported that he 
treated the veteran periodically for infections in both ears, 
and the left ear in particular.  It was noted that the 
veteran complained of left ear hearing loss.  

In November 1954, the veteran's service medical records were 
associated with the claims folder.  At the time of the 
veteran's December 1942 entrance examination, the veteran's 
hearing was 20/20 bilaterally.  The separation examination 
reflects the report of a ruptured left eardrum in 1944, as 
well as a head injury incurred on the rifle range in June 
1944.  It was determined that there was no physical defects 
at the time of examination, and his hearing was 15/15 
bilaterally.  

A medical certificate was completed in January 1955.  At that 
time, the veteran was complaining of deafness and roaring in 
the left ear.  The examiner determined that there was an 
obstruction of the left eustachian tube.  

In an October 1955 letter, Dr. Alion reported that he treated 
the veteran for ear infections and decreased hearing in both 
ears, particularly the left.  He gave dates in 1950, 1951, 
1952, 1953 and 1954.  

In 1964, the veteran applied to reopen his claim.  A VA 
examination was conducted in November 1964.  On examination, 
he was able to hear conversational voice.  

In a December 1964 decision, the RO determined that new and 
material evidence had not been submitted to warrant reopening 
the claim.  The veteran appealed this decision.  In a 
decision issued in April 1965, the Board denied the claim on 
the basis that hearing loss was not shown in the service 
medical records, including the separation examination report.  
It was also determined that although hearing loss was 
reported by the veteran's private physician, the VA 
examination was negative with regard to hearing loss.  

In 1979, the veteran applied to reopen his claim.  In an 
October 1979 letter, Dr. Alion reported that the residuals of 
the veteran's otitis media consisted of healed scars with 
about a twenty-five percent loss of hearing.  In a November 
1979 decision, the RO determined that new and material 
evidence had not been submitted to warrant reopening the 
claim.  Appellate action was not initiated, and the decision 
became final.  Decisions of the RO are final under 
38 U.S.C.A. § 7105 (West 1991); however, the VA must reopen 
the claim and review the former disposition of the case where 
new and material evidence is submitted with regard to that 
previously disallowed claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The United States Court of Appeals for Veterans Claims 
(Court) has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the RO's November 1979 refusal to reopen the claim.  That 
evidence consists of a letter from Dr. Alion and VA treatment 
records.  

In an April 1980 letter, Dr. Alion reported a diagnosis of 
residuals of otitis media of the left ear with slight 
hearing.  VA records reflect treatment for left ear otitis 
media in 1989.  In a December 1996 VA report, it was noted 
that the veteran was to undergo a diagnostic audiogram for 
decreased hearing, and it was mentioned that he is service-
connected for post-concussive syndrome.  VA records dated in 
1998 indicate that he has been using hearing aids.  

As the records previously considered show, the veteran 
sustained an injury to the left ear during service and that 
his hearing loss was noted in post-service treatment records.  
That is also the case with the evidence added to the record 
since the RO's refusal to reopen the claim in 1979.  
Therefore, the evidence presented is not new and material 
since it is cumulative and redundant of evidence previously 
considered.  

As outlined above, it is the determination of the Board that 
the evidence presented by the appellant with regard to his 
claim of entitlement to service connection for hearing loss 
is not new and material, thus the claim is not reopened. 


ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for hearing loss, 
and the appeal is denied.  



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 

